Citation Nr: 1111592	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  09-21 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), claimed as a lung disorder, for accrued benefits purposes.  

2.  Entitlement to service connection for residuals of a back injury, for accrued benefits purposes.  

3.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for tinnitus, for accrued benefits purposes.  

4.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for bilateral hearing loss, for accrued benefits purposes.

5.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for posttraumatic stress disorder (PTSD), for accrued benefits purposes.  

6.  Entitlement to service connection for a psychiatric disorder, to include PTSD, for accrued benefits purposes.  

7.  Entitlement to service connection for the cause of the Veteran's death.  

8.  Entitlement to Dependent's Education Assistance under Title 38 U.S.C.A., Chapter 35. 

9.  Entitlement to a rating in excess of 50 percent for residuals of an injury and fusion to the right knee, for accrued benefits purposes.  

10.  Entitlement to special monthly compensation based on the need for regular aid and attendance of another person, for accrued benefits purposes. 


REPRESENTATION

Appellant represented by:	Agnes Wladyka, Attorney-at Law 


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The Veteran had active service from May 1948 to April 1952. 
He died in October 2007.  The appellant is the Veteran's spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The RO certified to the Board the issue of entitlement to service connection for PTSD.  For reasons explained in the REMAND section, the Board has re-characterized the newly reopened claim to include a broader psychiatric disorder.

The issues of entitlement to service connection for the cause of the Veteran's death; entitlement to service connection for a psychiatric disorder, to include PTSD; entitlement to DEA under Title 38 U.S.C.A., Chapter 35; and entitlement to SMC based upon aid and attendance are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on her part.  


FINDINGS OF FACT

1.  At the time of his death in October 2007, the Veteran had claims pending on the issues of entitlement to service connection for COPD/lung injury, residuals of a back injury, as well as PTSD, tinnitus, and bilateral hearing loss on a new and material basis, and claims of entitlement to an increased evaluation for residuals of a right knee injury and special monthly compensation based upon aid and attendance.

2.  The appellant filed a claim for accrued benefits within one year of the Veteran's death.

3.  The competent evidence of record at the time of the Veteran's death does not establish that the Veteran's COPD/lung injury and residuals of a back injury were causally related to active service.

4.  The RO denied service connection for bilateral hearing loss in September 2006; the Veteran was notified of this decision later that month and did not appeal; thus, the decision became final.  

5.  Evidence received since the denial of service connection for bilateral hearing loss in September 2006 does not raise a reasonable possibility of substantiating the claim.

6.  The RO denied service connection for tinnitus in September 2006; the Veteran was notified of this decision later that month and did not appeal; thus, the decision became final.  

7.  Evidence received since the denial of service connection for tinnitus in September 2006 does not raise a reasonable possibility of substantiating the claim.

8.  The RO denied service connection for PTSD in September 2006; the Veteran was notified of this decision later that month and did not appeal; thus, the decision became final.  

9.  Evidence received since the September 2006 denial of service connection for PTSD raises a reasonable possibility of substantiating the claim.

10.  The Veteran's residuals of an injury and fusion to the right knee do not result in unfavorable ankylosis in flexion at an angle of 45 degrees or more.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for COPD/lung injury, for accrued benefits purposes, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1521 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.1000 (2010).

2.  The criteria for entitlement to service connection for residuals of a back injury, for accrued benefits purposes, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1521; 38 C.F.R. §§ 3.303 3.1000.

3.  The RO's September 2006 rating determination denying service connection for bilateral hearing loss became final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

4.  New and material evidence sufficient to reopen the claim of entitlement to service connection for bilateral hearing loss for accrued benefits purposes has not been received.  38 U.S.C.A. §§ 5108, 5121,7105 (West 2002); 38 C.F.R. § 3.156 (2010).

5.  The RO's September 2006 rating determination denying service connection for tinnitus became final.  38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 20.302, 20.1103.

6.  New and material evidence sufficient to reopen the claim of entitlement to service connection for tinnitus for accrued benefits purposes has not been received.  38 U.S.C.A. §§ 5108, 5121, 7105; 38 C.F.R. § 3.156.

7.  The RO's September 2006 rating determination denying service connection for PTSD became final.  38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 20.302, 20.1103.

8.  Evidence received since the September 2006 rating determination denying service connection for PTSD is new and material and the claim is reopened for accrued benefits purposes.  38 U.S.C.A. §§ 5108, 5121; 38 C.F.R. § 3.156.

9.  The criteria for an evaluation in excess of 50 percent for residuals of an injury and fusion to the right knee, for accrued benefits purposes, have not been met.  38 C.F.R. §§ 1155, 5121 (West 2002); 38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256, 5257, 5260, 5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Accrued Benefits

The appellant asserts that she is entitled to accrued benefits. 

The law governing claims for accrued benefits provides that, upon the death of a veteran, his lawful surviving spouse may be paid periodic monetary benefits to which he was entitled at the time of his death, and which were due and unpaid, based on existing rating decisions or other evidence that was on file when he died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  The Board notes that Congress recently amended 38 U.S.C.A. § 5121 to repeal a two-year limit on accrued benefits so that a veteran's survivor may receive the full amount of award for accrued benefits.  This change applies only to deaths occurring on or after the date of enactment, December 16, 2003, as is the case here.  See Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 117 Stat. 2651 (Dec. 16, 2003), codified at 38 U.S.C. § 5121(a).

Accrued benefits include those the veteran was entitled to at the time of death under an existing rating or the evidence physically or constructively of record at the time of the veteran's death.  See 38 U.S.C.A. § 5121(a); Ralston v. West, 13 Vet. App. 108, 113 (1999); 38 C.F.R. § 3.1000(a).  Thus, the appellant cannot furnish additional evidence that could be used to substantiate her claim, and VA could not develop additional evidence that would substantiate the claims of entitlement to accrued benefits.  "Evidence in the file at date of death" means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death.  38 C.F.R. § 3.1000(d)(4); see also Hayes v. Brown, 4 Vet. App. 353 (1993).

The Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  Jones v. West, 136 F.3d 1296, 1299-1300 (Fed. Cir. 1998).  In addition, an application for accrued benefits must be filed within 1 year after the date of death.  38 C.F.R. § 3.1000(c).

Service Connection

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A.§§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.  

The Board may not reject the credibility of the veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

COPD/Lung Injury

A review of the Veteran's service treatment records reveals no complaints or findings of breathing or lung problems during his period of service.  At the time of his April 1952 service separation examination, normal findings were reported for the lungs and chest.  There were also no complaints or findings of lung, chest, or breathing problems in close proximity to service.  

There were also no notations of breathing, lung, or chest problems in VA hospital reports or VA examinations performed in the 1960's.  The Veteran was not found to have COPD until many decades after service.  

In considering in-service incurrence, the Board notes that the service treatment records fail to demonstrate any complaints or treatment referable to a lung or chest problem.  Moreover, normal findings were reported for the lungs and chest at the time of the Veteran's April 1952 service separation examination.  

Next, post-service evidence does not reflect symptomatology associated with chest/lung/COPD problems until many years after discharge.  Therefore, the clinical evidence does not reflect continuity of symptomatology.  The Board, however, also consider the lay evidence of record in determining whether there is continuity of symptoms.  

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran was competent to report symptoms because this requires only personal knowledge as it came to him through his senses.  Layno, 6 Vet. App. at 470.  

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

In this case, the Board finds that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  The Board again notes that the service separation examination was normal with regard to his lungs and chest, indicating no chest problems were present at that time.  The Board also emphasizes the multi-year gap between discharge from active duty service and initial reported symptoms related to lung/chest/ COPD problems.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

Also of note is the fact that the Veteran did not raise a claim of service connection for a lung disorder until 2007, over a half-century following separation from service.  If he had been experiencing continuous symptoms, it is reasonable to expect that he would have filed a claim much sooner.  Indeed, he claimed a right knee injury as early as 1961, demonstrating his awareness of the claims process and his right to seek compensation.  His failure to do so with respect to a lung disability strongly suggests he was not then bothered by such symptoms.

For the above reasons, continuity has not here been established, either through the clinical record or through the Veteran's own statements.

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, none of the competent evidence attributes the Veteran's COPD to his active duty.  

The Board has also considered the Veteran's statements asserting a nexus between COPD and active duty service.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.

In sum, the preponderance of the evidence weighs against a finding that the Veteran's lung/chest/COPD developed in service or is due to any event or injury in service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Back Injury Residuals

A review of the Veteran's service treatment records reveals no complaints or findings of back problems in service.  At the time of the Veteran's April 1952 service separation examination, normal findings were reported for the spine and musculoskeletal system.  There were also no complaints or findings of back problems in close proximity to service, or in VA hospital reports or VA examinations performed in the 1960s.  

In considering in-service incurrence, the Board notes that the service treatment records fail to demonstrate any complaints or treatment referable to back problems.  Moreover, normal findings were reported for the spine at the time of the Veteran's April 1952 service separation examination.  

Next, post-service evidence does not reflect symptomatology associated with back problems until many years after discharge.  Therefore, the competent evidence does not reflect continuity of symptomatology.

In addition to the absence of documented post-service symptomatology related to back problem for many years, the evidence includes the Veteran's statements asserting a relationship between the any back problems and  his period of service.  As noted above, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  

In this case, the Veteran is competent to report his back symptoms because this requires only personal knowledge as it came to him through his senses.  The Board finds that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  The Board again notes that the service separation examination was normal with regard to the spine, indicating no back problems were present at that time.  The Board also emphasizes the multi-year gap between discharge from active duty service and initial reported symptoms related to his back.  Of even greater significance is the fact that the Veteran did not raise a claim of service connection for a low back disability until 2007, over a half-century following separation from service.  If he had been experiencing continuous symptoms, it is reasonable to expect that he would have filed a claim much sooner.  Indeed, he claimed a right knee injury as early as 1961, demonstrating his awareness of the claims process and his right to seek compensation.  His failure to do so with respect to a low back disability strongly suggests he was not then bothered by such symptoms.

For the above reasons, continuity has not here been established, either through the clinical record or through the Veteran's own statements.

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, no competent medical evidence attributes the Veteran's back problems to active duty.  

The Board has also considered the Veteran's statements asserting a nexus between his low back problems and active duty service.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.

In sum, the preponderance of the evidence weighs against a finding that the Veteran's low back disability developed in service or is due to any event or injury in service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

New and Material Evidence

A claimant has one year from the date of notification of a VA decision to submit a notice of disagreement. If no notice of disagreement is received, the decision becomes final.  38 U.S.C.A. § 7105.

Final decisions can be reopened with the submission of new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, related to an unsubstantiated fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

The Court has elaborated that material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Hearing Loss and Tinnitus

In September 2006, the RO denied service connection for hearing loss and tinnitus.  The Veteran was notified of this decision later that month and did not appeal.  Thus, the decision became final.  38 U.S.C.A. § 7105.

In denying service connection for hearing loss, the RO noted that the Veteran's service treatment records did not show that he had hearing loss during service and that the Veteran's hearing appeared normal at the time of his separation from service.  Speech recognition scores were not included as the hearing impairment was not established.  The RO further noted that there was no indication that the Veteran was routinely exposed to loud noises during service.  The RO also indicated that it had not received evidence of audiometric findings that met the criteria for a grant of service connection for defective hearing, as was requested in the September 2005 duty to assist/VCAA letter.  The RO denied service connection for bilateral hearing loss as this condition was neither incurred in or caused by service, or manifested to a compensable degree of severity within one year following discharge from service, and there was no evidence that the claimed condition existed.  

In denying service connection for tinnitus, the RO pointed to the lack of a showing of treatment or complaints of hearing loss and tinnitus in the service treatment records.  Moroever, there was no indication that the Veteran was routinely exposed to loud noises during service and no abnormality of the ears was noted at the time of discharge.  Further, there was no additional evidence of a chronic disability that was the result of or was caused by the Veteran's military service, as had been requested in the September 2005 duty to assist/VCAA letter.  The RO stated that since this condition neither occurred in or was caused by service and the medical evidence failed to show that the claimed condition existed, service connection for tinnitus was not warranted on a direct basis.  

Evidence received subsequent to the September 2006 rating determination includes additional treatment records and statements from the Veteran and the appellant expressing the belief that hearing loss and tinnitus are related to the Veteran's period of active service.  The Veteran's beliefs were known at the time of the previous denial.  As to the additional treatment records that have been associated with claims folder, they do not demonstrate or suggest a nexus to service, nor do they show a greater continuity of treatment (dating back closer to service) than had been previously demonstrated.

The newly received evidence does not relate to the unestablished element of a nexus between any hearing loss and tinnitus and service.  Absent competent evidence of a nexus, or a lengthier history of symptomatology dating closer to service, the evidence of current disability could not substantiate the claim.  Accordingly, it does not raise a reasonable possibility of substantiating the claim and is not new and material and the petitions to reopen must be denied.  In reaching this decision the Board has considered the doctrine of reasonable doubt, but does not find the evidence to be so evenly balanced as to give rise to such doubt.  38 U.S.C.A. § 5107(b).

PTSD

In September 2006, the RO denied service connection for PTSD.  In so deciding,  the RO noted the absence of treatment in the service treatment records.  Additionally, there was no indication that the Veteran suffered from any stressful experiences.  The RO was unable to review the Veteran's service personnel records because the Service Department indicated that they may have been destroyed by a fire.  The RO further noted that the Veteran did not complete and return the PTSD questionnaire, which was required to assist in any detailed research of any claimed stressor.  There was also a lack of any medical evidence showing a confirmed diagnosis of PTSD. 

Evidence received subsequent to the September 2006 rating determination includes VA treatment records containing diagnoses of PTSD, with notations that the Veteran was having flashbacks to Korea.  The Board further observes that information was submitted showing that the Veteran had been awarded the Korean Service Medal and the Army of Occupation Medal (Japan).  Treatment records also reveal that the Veteran was noted to have positive findings for depression and reflect a diagnosis of a mood disorder.  

The Board further notes that during the course of the appeal, VA amended its regulations governing service connection for PTSD by liberalizing the evidentiary standard for establishing the required in-service stressor where the following requirements are satisfied:

First, the veteran must have experienced, witnessed, or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance must have involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)).

Second, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor.  Id.  Additionally, there must be in the record no clear and convincing evidence to the contrary, and the claimed stressor must be consistent with the places, types, and circumstances of the veteran's service.  Id.

These revised regulations became effective July 13, 2010, and apply in cases such as the Veteran's, which were appealed to the Board prior to July 13, 2010, but were not decided by the Board as of that date.  75 Fed. Reg. 41092 (July 15, 2010) (to be codified at 38 C.F.R. § 3.304(f)).

The newly received evidence demonstrates a diagnosis of PTSD prior to the Veteran's death.  The lack of a diagnosis was one of the bases for the previous denial.  This, when combined with the change in regulations governing PTSD, relates to previously unestablished elements of the claim, which were not of record at the time of the prior denial, and provides a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Therefore, the Veteran's claim for service connection for PTSD is reopened.

Increased Ratings

Right Knee

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 5003, applied by reference under Diagnostic Code 5010, provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent evaluation is assigned where X-ray evidence shows involvement of two or more major joints or 2 or more minor joint groups.  Where there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, a 20 percent evaluation is assigned. Note (1) to Diagnostic Code 5003 states that the 20 and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  Id.

The knee is considered a major joint.  38 C.F.R. § 4.45(f).  The normal range of motion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71, Plate II.

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability; a 20 percent rating when there is moderate recurrent subluxation or lateral instability; and a 30 percent rating when there is severe recurrent subluxation or lateral instability.

Limitation of motion of the knee is addressed under 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a zero percent rating where flexion of the leg is limited to 60 degrees; 10 percent rating where flexion is limited to 45 degrees; 20 percent rating where flexion is limited to 30 degrees; and 30 percent rating where flexion is limited to 15 degrees.  Diagnostic Code 5261 provides for a zero percent rating where extension of the leg is limited to 5 degrees; 10 percent rating where extension is limited to 10 degrees; 20 percent rating where extension is limited to 15 degrees; a 30 percent rating where extension is limited to 20 degrees; a 40 percent rating where extension is limited to 30 degrees; and a 50 percent rating where extension is limited to 45 degrees.

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  The General Counsel subsequently clarified that for a knee disability rated under DC 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under DC 5260 or DC 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998).

The General Counsel subsequently held that separate ratings could also be provided for limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

DC 5262 (impairment of the tibia and fibula) provides a 40 percent rating for nonunion of the tibia and fibula with loose motion and requiring a brace.  38 C.F.R. § 4.71a, DC 5262.

Under DC 5256, favorable ankylosis of the knee, ankylosis in flexion between 10 degrees and 20 degrees warrants a 40 percent evaluation; ankylosis in flexion between 20 degrees and 45 degrees warrants a 50 percent evaluation; and extremely unfavorable ankylosis in flexion at an angle of 45 degrees or more warrants a 60 percent evaluation.  38 C.F.R. § 4.71a, DC 5256.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.

In the present case, the Veteran was not shown prior to his death to have unfavorable ankylosis in flexion at an angle of 45 degrees or more.  At the time of the October 2005 VA examination, the Veteran's right knee was fused at 35 degrees of flexion.  There was no tenderness to palpation and no ligamentous laxity.  Treatment records associated with the claims folder following the examination do not demonstrate any worsening of the Veteran's right knee disorder.  

The Board has also considered a functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. § 4.40, 4.45, 4.59, DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, based on the record provided, the Veteran's service-connected residuals of a right knee injury are contemplated by the 50 percent rating already assigned and do not more nearly approximate ankylosis to 45 degrees such as to enable an award of the next-higher 60 percent rating under Diagnostic Code 5256.    

With respect to whether any other diagnostic codes could enable a higher rating, it is noted that Diagnostic Codes 5003, 5257, 5260, 5261, all fail to provide ratings in excess of 50 percent.  There are no other relevant diagnostic codes for consideration here.  

There is also no basis for assignment of separate ratings here.  The 50 percent evaluation in effect at the time of the Veteran's death contemplated loss of motion.  However, there is no demonstrated instability.  Indeed, there was no laxity upon VA examination in October 2005.  Moreover, the Veteran did not report incidents of the right knee giving away or locking in that examination report or in VA clinical reports of record.  Moreover, with respect to VAOPGCPREC 9-2004, which affords separate ratings for flexion and extension where both warrant compensable evaluation, this is found not to apply here.  Indeed, the 50 percent rating currently in effect contemplates the fusion of the Veteran's right knee- thus the inability as to both flexion and extension is already contemplated by the lone rating in the circumstances of this case.  Any additional ratings would thus constitute impermissible pyramiding.   Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.  

In sum, there is no support for a rating in excess of 50 percent for residuals of a right knee injury over any portion of the rating period on appeal.  Thus, the claim for an increase for accrued benefits purposes must fail.

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As it relates to claim of whether new and material evidence has been received to reopen the previously denied claim of service connection for PTSD, in view of the Board's favorable decision on this claim, further assistance is not required to substantiate that element of the claims.

For the issues of whether new and material evidence has been received to reopen the claim of service connection for tinnitus and hearing loss, the Court has held that the VCAA notice in a new and material evidence claim must include (with some degree of specificity) notice of the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In the May 2007 letter, the RO informed the Veteran that he had been previously denied service connection for hearing loss and tinnitus in September 2006.  The RO indicated the reasons for the prior denial.  The RO stated that in order for the Veteran to reopen this claim, new and material evidence was needed. He was told that new and material evidence was evidence that raised a reasonable possibility of substantiating the claim.  Therefore, the evidence he submitted had to relate to this fact.  Hence, the Veteran was made aware of the basis for the prior denial.

As it relates to all issues, the Veteran's status has been substantiated.  The Board further notes that in the May 2007 letter, the Veteran was provided with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain. The letter further asked him to submit relevant evidence in his possession. The Veteran was also provided with notice as to the disability rating and effective date elements of the claim in the May 2007 letter.  Accordingly, no further development is required with respect to the duty to notify.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  All available treatment records as they relate to the decided issues have been obtained.  

The appellant has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and her testimony at a hearing if she so desired.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for COPD for accrued benefits purposes is denied.  

Service connection for residuals of a back injury for accrued benefits purposes is denied.  

New and material evidence not having been received, the application to reopen a claim of entitlement to service connection for bilateral hearing loss is denied.

New and material evidence not having been received, the application to reopen a claim of entitlement to service connection for tinnitus is denied.

New and material evidence having been received, the application to reopen a claim of service connection for PTSD is granted.

An evaluation in excess of 50 percent for residuals of a right knee injury, for accrued benefits purposes, is denied. 


REMAND

As the claim of service connection for PTSD has been reopened, additional development, as described below is necessary.  The Board also notes the holding of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009), and has concluded that it is applicable here.  In Clemons, the Veteran specifically requested service connection for PTSD; the Board narrowly construed the claim and denied service connection for PTSD based on the absence of a current diagnosis, but the medical record also included diagnoses of an anxiety disorder and a schizoid disorder.  The Court, in vacating the Board's decision, pointed out that a claimant cannot be held to a "hypothesized diagnosis - one he is incompetent to render" when determining what his actual claim may be.  The Court further noted that the Board should have considered alternative current conditions within the scope of the filed claim.  Id.  In this case, while the claim has been adjudicated by the RO and certified to the Board as a claim for service connection for PTSD, the Veteran has also been diagnosed with other psychiatric disorders.  Under Clemons, these other diagnoses are to be considered as part of the underlying claim. To date, however, the RO has not adjudicated this claim so broadly as to incorporate psychiatric diagnoses other than PTSD.  

The Board further notes that there appears to be the possibility of additional VA treatment records relating to treatment for PTSD remaining outstanding and not having been associated with the claims folder.  The Board observes that the current treatment records note a diagnosis of chronic PTSD dating back to June 5, 2007.  It does not appear that this treatment record is available.  Hence, an additional request should be made to obtain any outstanding VA treatment records.  VA is deemed to have constructive knowledge of documents which are generated by VA agents or employees.  Bell v. Derwinski, 2 Vet. App. 611,612-13 (1992).  If those documents predate a Board decision on appeal, are within VA's control, and could reasonably be expected to be part of the record, then "such documents are, in contemplation of law, before the Secretary and the Board and should be included in the record."  Id. at 613.  If such material could be determinative of the claim, a remand for readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 466 (1998).

As it relates to the claim of service connection for the cause of the Veteran's death, the Board notes that during the pendency of this appeal the Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Hupp v. Nicholson, 21 Vet. App. 342 that stated, in general, 38 U.S.C.A. § 5103(a) notice for a DIC case must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service- connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  The RO did not provide the appellant with proper notice.  

As it relates to the claim of DEA benefits, these benefits are inextricably intertwined with the claim of service connection for the cause of the Veteran's death.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

As it relates to SMC based upon aid and attendance, this claim may be affected by the outcome of the claim of service connection for a psychiatric disorder, to include PTSD.  Thus, action must be deferred on this matter.  

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant and the representative a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected in accordance with Hupp, supra.  

2.  Obtain copies of all records of the Veteran's treatment from the East Orange VAMC from January 2005 to the present, with specific emphasis on obtaining all Mental Health Clinic Records.  

3.  To help avoid future remand, VA must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the remaining claims on appeal.  If any benefit sought remains denied, furnish the appellant and her representative a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for future review.  As it relates to the issue of entitlement to service connection for a psychiatric disorder, to include PTSD, if the determination remains unfavorable, the Supplemental Statement of the Case must contain the new regulations concerning PTSD.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________

Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


